Exhibit 10.24

AGREEMENT BETWEEN TULLY’S COFFEE CORPORATION AND GUARANTOR

RE BENAROYA CAPITAL FINANCING

THIS AGREEMENT is entered into this 12th day of July, 2007 (the “Effective
Date”), among TULLY’S COFFEE CORPORATION, a Washington corporation (the
“Company”), and MARY KAY MCCAW (the “Guarantor”), and, for purposes of Sections
6.1 and 7 only, TOM T. O’KEEFE (“Tom O’Keefe”).

RECITALS

A. On April 26, 2007, the Company entered into a loan facility (as amended, the
“Loan Facility”) with Benaroya Capital, LLC (“Lender”). As of the Effective
Date, the Loan Facility is being amended by agreement of the Company and the
Lender.

B. In connection with the Loan Facility, the Lender has required the Guarantor
to execute and deliver that certain Guaranty Agreement of even date herewith
(the “Guaranty”) pursuant to which the Guarantor guarantees the payment of a
certain portion of the Company’s obligations pursuant to the Loan Facility.

C. The parties desire to enter into this Agreement to evidence certain terms and
conditions they have agreed upon in connection with the Guaranty.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
premises herein contained, the parties hereto agree as follows:

1. Guarantor Compensation. In consideration of the Guarantor’s execution and
delivery of the Guaranty, the Company shall provide to the Guarantor the
compensation described in the attached Exhibit A.

2. Indemnification; Attorneys Fees. The Company hereby agrees to indemnify,
defend and hold harmless the Guarantor from and against any and all claims,
liabilities, payments, costs and expenses incurred by the Guarantor arising out
of or related to the Guaranty. Without limiting the foregoing, the Company shall
indemnify the Guarantor from and against any amounts paid by Guarantor to Lender
pursuant to the Guaranty and the Company shall reimburse Guarantor, on demand,
for all attorneys fees and other costs incurred in connection with the Guaranty
or this Agreement.

3. Covenant Not to Incur Additional Secured Debt Without Guarantor Approval. The
Company hereby agrees that, without the prior written consent of the Guarantor,
the Company shall not enter into any agreement, undertaking or arrangement of
any kind to grant a security interest in any assets of the Company other than
the security interest granted in connection with the Loan Facility or to the
Guarantor under this Agreement. Notwithstanding the foregoing, the Company may
amend, renew, cancel, reduce or otherwise modify the agreements with Northrim
Funding (but not increase the amounts that the Company



--------------------------------------------------------------------------------

is permitted to borrow thereunder), pursuant to which the Company has granted a
security interest to Northrim, and may enter into franchising and licensing
agreements which may grant the franchisee or licensee certain actual or
conditional rights related to trademarks of the Company.

4. Covenant to Repay Loan.

4.1 Equity Investment. If, after the date of this Agreement, the Company
completes a financing transaction involving the issuance of debt, equity or
convertible securities in the Company, including without limitation any security
exercisable (with or without additional consideration) for, or convertible (with
or without additional consideration) into capital stock of the Company, then the
Company shall pay off the outstanding balance of the Loan and, at the
Guarantor’s request, obtain a release of the Guaranty. The exercise of stock
options and warrants to purchase common stock shall not be considered a sale of
stock for purposes of this provision.

4.2 Change of Control. If, after the date of this Agreement, there is a sale,
conveyance or disposal of all or substantially all of the Company’s property or
business or the Company’s merger into or consolidation with any other
corporation or any other transaction or series of related transactions in which
more than fifty percent (50%) of the voting power of the Company is disposed of
(other than a merger effected exclusively for the purpose of changing the
domicile of the Company), then the Company shall pay off the outstanding balance
of the Loan and, at any Guarantor’s request, obtain a release of the Guaranty.

5. Notices. The Company hereby agrees to give the Guarantor written notice of
each of the following: (a) any default by the Company under any of the documents
related to the Loan; (b) the commencement of any legal proceedings by Lender
against the Company, (c) any amendment, modification, extension, waiver or
restatement of any kind entered into or made with respect to any the documents
entered into in connection with the Loan.

6. Subrogation.

6.1 Subordination. Tom O’Keefe hereby agrees to defer the exercise of any claims
he has or may acquire against the Company in respect of the obligations of the
Company to Lender guaranteed by Tom O’Keefe, including rights of exoneration,
reimbursement and subrogation, until the Guaranteed Obligations (as such term is
defined in the Guaranty) have been paid in full and any amounts owed to the
Guarantor in respect of such Guaranteed Obligations have been fully and finally
paid. This waiver is given to induce Guarantor to enter into the Guaranty.

6.2 Recovery. For the avoidance of doubt, the Company agrees that all Guaranteed
Obligations paid to the Lender by the Guarantor shall accrue interest at the
default rate under the Note until reimbursed by the Company.



--------------------------------------------------------------------------------

7. Miscellaneous.

7.1 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the successors, assigns, personal representatives, heirs, and
legatees of the parties hereto.

7.2 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

7.3 Modifications. This Agreement contains the entire agreement between the
parties hereto relating to the subject matter hereof and may be modified or
amended only by written agreement between all of the parties hereto.

7.4 Applicable Law. This Agreement and its validity, construction, and
performance shall be governed by the laws of the State of Washington.

7.5 Jurisdiction and Venue. The parties hereby irrevocably submit to the
jurisdiction of any federal, state or other court sitting in the state or
federal court district in King County, Washington, U.S.A. THE PARTIES EXPRESSLY
WAIVE ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY CLAIM CONCERNING THIS
AGREEMENT OR ANY OTHER AGREEMENT ENTERED INTO IN CONNECTION THEREWITH OR ANY OF
THE ACTIONS OF ANY PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT THEREOF.

7.6 Fees and Costs. The prevailing party in any litigation under this Agreement
shall be entitled to reasonable attorneys’ fees and costs incurred in connection
therewith.

[Signature Page Follows]



--------------------------------------------------------------------------------

This Agreement Between Tully’s Coffee Corporation And Guarantor Re Benaroya
Capital Financing is executed as of the day and year first written above.

 

GUARANTOR:

/s/ MARY KAY MCCAW

MARY KAY MCCAW For purposes of Sections 6.1 and 7 only:

/s/ TOM T. O’ KEEFE

TOM T. O’KEEFE

 

TULLY’S COFFEE CORPORATION: By:  

/s/ JOHN K. BULLER

Name:   John K. Buller Title:   President and CEO



--------------------------------------------------------------------------------

Exhibit A

to Agreement between Tully’s Coffee Corporation and Guarantor

re Benaroya Capital Financing

Guarantor Compensation

1. Cash commitment fee: On the Effective Date, the Company shall pay the
Guarantor a cash commitment fee in the amount of $167,100.

2. Warrant commitment fee: On the Effective Date, the Company pay the Guarantor
a warrant commitment fee by issuing to the Guarantor a warrant in the form of
Exhibit B attached hereto, granting Guarantor the right to purchase from the
Company 21,000 shares of common stock of the Company.

3. Facility draw fee: On a quarterly basis, the Company shall pay to Guarantor a
facility draw fee computed at the annual rate of 2% (computed on daily balance,
compounded monthly) on the amount of outstanding indebtedness under the Loan
Facility that exceeds $5,000,000.

In addition, as promptly as possible after the Effective Date, the Company shall
reimburse the Guarantor for legal fees and costs incurred in connection with
this transaction.



--------------------------------------------------------------------------------

AGREEMENT BETWEEN TULLY’S COFFEE AND GUARANTORS

RE BENAROYA CAPITAL FINANCING

EXHIBIT B- FORM OF WARRANT